          Case 1:11-cr-00936-RJS Document 111 Filed 07/08/20 Page 1 of 1



                                            Law Offices Of
                                         Donna R. Newman
                                            Attorney at Law
                                      20 Vesey Street, Suite 400
                                     New York, New York 10007
                                          tel. 212-229-1516 fax
                                          212-676-7497
                                     donnanewmanlaw@aol.com
                                       Member: N.Y. & N.J. Bar
July 8, 2020

Via Email and ECF
                                                           IT IS HEREBY ORDERED THAT defense counsel
The Honorable Richard J. Sullivan United                   shall update the Court as to the status
                                                           of Supervisee's proceeding in state court
States Circuit Judge1
                                                           no later than September 8, 2020.
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

Re: United States v. Casimir Griffin,
    11 Cr. 936 (RJS)


Dear Judge Sullivan:

        I write to update the Court regarding the status of Casimir Griffin’s pending criminal case in
Orange County charging Mr. Griffin with, inter alia, possession of a weapon. The charges in that case
form a basis, in part, for his violations of supervised release petition pending before Your Honor.

         Mr. Griffin’s state appointed counsel, Randy Siper, Esq. advised that due to the COVID-19
pandemic, the progress of Mr. Griffin’s case to trial has been delayed. The next scheduled court date is
set for July 27th, 2020, although it is unclear whether that date won’t be adjourned.

        I suggest that a next update letter be filed with the Court on or before September 8, 2020, at
which time hopefully I will be able to give the Court more information on when Mr. Griffin’s state court
case will be resolved.

Respectfully,
   /s/
Donna R. Newman
cc: AUSA Michael Maimin via Email and ECF
    AUSA Jaime Bagliebter via Email and ECF
    USPO Erica Cudina via Email

1Sitting by designation as a United States District Judge for the Southern District of New
York

                                                    1
